Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment after Final
This Office Action is made in response to amendment after final, filed 5/31/2022. 

Response to Arguments
With respect to remarks made in the Applicant’s Amendment after Final on 5/31/2022, Applicant's request for entry into AFCP 2.0 is acknowledged. The after final amendments raises new issues, but the newly amended features are not taught in the cited references used in the Final Rejection (4/1/2022), but a decision on determining allowability could not be made within the time constraints provided by the guidelines of the pilot. For the purpose of appeal, the proposed amendments will not be entered. 
The Applicant has amended claims 1, 18, 23, 27, and 30. Amended claim 1 as amended recites “An apparatus, comprising: a plurality of telemetry sensors configured to monitor one or more of a plurality of integrated circuits of the apparatus, each telemetry sensor implemented in circuitry coupled to one or more of the plurality of integrated circuits, a first telemetry sensor of the plurality of telemetry sensors configured to monitor a first integrated circuit of the plurality of integrated circuits, the first telemetry sensor to comprise a sub-circuit of the first integrated circuit; a memory circuit to store a set of telemetric data, the set of telemetric data generated by the plurality of telemetry sensors, the set of telemetric data to include error data from a machine check architecture bank; an aggregator coupled to the memory circuit; and a consumer circuit to query the aggregator for a snapshot of the set of telemetric data stored in the memory circuit, wherein the aggregator is configured to: generate the snapshot of the set of telemetric data stored in the memory circuit based on a snapshot time interval, wherein the memory circuit is to store the snapshot while an additional set of telemetric data generated by the plurality of telemetry sensors during the generation of the snapshot is stored in the memory circuit; and store a memory location of the snapshot in a register to notify the consumer circuit that the snapshot is available at the memory location, wherein the consumer circuit is to retrieve the snapshot from the memory location; store, in a status register of the aggregator, an indication that the aggregator is in an inactive state; receive a query for the additional set of telemetric data from the consumer circuit; and refrain from exposing the additional set of telemetric data to the consumer circuit based on the indication in the status register.” The Applicant submits that the amendments are consistent with those discussed with the 5/31/2022 interview with the Examiner. In response, the Examiner agrees that the amended features do overcome the standing rejections. The Examiner began an initial search, but more time is required by the Examiner for review and consideration since this could not be accomplished within the time frame provided in the guidelines of the pilot.
The Applicant submits that claims 1-10, 15-19, 21-28, and 30 are in condition for allowance. In response, the Examiner agrees that the amended claims are distinguishes over the cited references, but more time is required for review and consideration. The Examiner submits that the new limitations as submitted with this AFCP 2.0 request are not deemed to place the application in better form, but current art of record does not teach these amended features, and therefore, the amendment will not be entered.

/ADIL OCAK/Examiner, Art Unit 2426 



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426